DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 9/30/2021.
Claims 31-57 are pending. Claims 31, 37, 45 and 49 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/302021, 11/04/2021, 11/05/2021 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amulya Pattali on 1/18/2022.
The application has been amended as follows: 
Claims 1-30 are same as previously cancelled.
Claims 31-36 are same as currently presented.
Claims 37-57 are now cancelled.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art is found to disclose the subject matter.
Regarding claim 31, no prior art alone or in combination discloses the claim limitation:  User equipment (UE), comprising:
at least one radio frequency (RF) transceiver;
at least one RF antenna; and logic, at least a portion of which is in hardware, the logic to:
use home access network discovery and selection function (H-ANDSF) policies in a visited public land mobile network (V-PLMN);
ignore one or more validity conditions associated with radio access network (RAN) assistance information in conjunction with applying an H-ANDSF routing policy to route one or more internet protocol (IP) traffic flows when the UE is operating in the V-PLMN; and
apply a validity condition associated with an offload preference indicator (OPI) bitmap provided by the V-PLMN while applying the H-ANDSF routing policy.
Upon further consideration, a pertinent art, Kim et al (US 2016/0198399), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Kim, fig. 11, fig. 12, par 172-195): “…When the VPLMN is preferred (S1101), the UE determines whether the policy information of the V-ANDSF is available (S1102). When the policy information of the V-ANDSF in the VPLMN is not available (S1102) and only the RAN rule is available in the VPLMN, the UE applies the corresponding RAN rule (S1104)… When the VPLMN is not preferred (S1101) and only the policy information of the H-ANDSF is available (S1107), the UE applies the policy information of the H-ANDSF received in the HPLMN (S1110)…”  In addition, Kim discloses in table 3 and table 4 on which ANDSF policy or RAN rule should take priority.  However, Kim does not disclose the specific limitations as a whole recited in claim 31.  Therefore Kim does not alone or in combination disclose the claim limitation.
Upon further consideration, a pertinent art, Mustajarvi et al (US 2012/0309447), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Mustajarvi, fig. 5, par 50-64): “…With a V-ANSDF policy selected at step .
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 32-36, the claims are allowable since they are depended upon an allowed base claim as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see above or PTO 892 attached.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.